Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT (hereinafter “SETTLEMENT” or “AGREEMENT”) is made and
entered into by and between ZERO GRAVITY SOLUTIONS, INC. (“ZGSI”) and JOHN WAYNE
KENNEDY (“Kennedy”) collectively (“the Parties”) to settle disputes concerning
USPN 9,816,071, Patent Application No. 15/729,038, and Patent Application No.
14/244,084:

 

RECITALS

 

 

(A)

Kennedy’s office is located at 101 Beachside Drive, Stevensville, MD 21666;

 

 

(B)

ZGSI is a Nevada corporation with offices located at 190 NW Spanish River Blvd.,
Boca Raton, FL 33431;

 

 

(C)

Kennedy is the inventor of the following patents/patent applications:

 

 

●

The Replication of Undifferentiated Cells in the Weightless Environment, Uses
Thereof and a Facility for Such Replication and the Acceleration of the
Evolution of Plants and Animals USPN 9,816,071 and Patent Application No.
15/729,038; and

 

 

●

The Copper/Zinc Superoxide Dismutase (SOD) Formulation for the Treatment of
Traumas Including Amyotrophic Lateral Sclerosis Patent Application No.
14/244,084;

 

 

(D)

The Parties entered into a License and Royalty Agreement on or about November
15, 2012 with respect to USPN 9,816,071 and, in conjunction with that agreement,
Kennedy assigned USPN 9,816,071 to ZGSI by an agreement dated December 3, 2012;

 

 

(E)

The Parties entered into a Licensing and Royalty Agreement on or about March 12,
2015 with respect to Patent Application No. 14/244,084. Kennedy may have
assigned Patent Application No. 14/244,084 to ZGSI, though Kennedy is still
listed as the patent owner with the US Patent Office;

 

 

(F)

The Parties entered into an Assignment and Royalty Agreement on or about
November 15, 2015, with respect to Patent Application No. 14/244,084 and
International Patent Serial No. PCT/US 15/24045. Kennedy assigned Patent
Application No. 14/244,084 and International Patent Serial No. PCT/US 15/24045
to ZGSI.

 

 

(G)

The US Patent Office sent a non-final rejection of the Patent Application No.
14/244,084 on or about October 19, 2018. A response can be filed as late as
April 19, 2019 (with a three-month extension of time). If a response is not
timely filed, the application will be deemed abandoned;

 

 

SETTLEMENT AGREEMENT - 1

--------------------------------------------------------------------------------

 

 

 

(H)

Kennedy claims that ZGSI is in default of the November 15, 2012 License and
Royalty Agreement. As a result, Kennedy claims that ownership of USPN 9,816,071
has reverted to him. ZGSI denies this contention;

 

 

(I)

Kennedy claims that ZGSI is in default of the March 12, 2015 Licensing and
Royalty Agreement. As a result, Kennedy claims that ownership of Patent
Application No. 14/244,084 has reverted to him. ZGSI denies this contention.;
and

 

 

(J)

The Parties wish to resolve and settle all disputes they may have regarding the
above or otherwise existing between them.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PROMISES AND MUTUAL COVENANTS CONTAINED
HEREIN, AND IN FULL AND COMPLETE RELEASE, DISCHARGE AND SETTLEMENT OF ALL
CLAIMS, THE PARTIES HERETO, EACH INTENDING TO BE LEGALLY BOUND HEREBY, DO
PROMISE AND AGREE AS FOLLOWS:

 

PROVISIONS

 

 

A.

CONSIDERATION

 

1.     Kennedy represents and warrants that he is the sole owner of TWO MILLION
(2,000,000) shares of ZGSI common stock, as evidenced by book entry as
maintained by the Company’s transfer agent (the “Common Stock”), and that such
Common Stock is free and clear of all taxes, liens, charges and any and all
other encumbrances of any nature whatsoever (collectively, the “Encumbrances”).
Kennedy further represents and warrants that he has all requisite right, power
and authority now and at the Effective Date of this Agreement, to transfer back
to the ZGSI good, valid and marketable title to the Common Stock, free and clear
of all Encumbrances. Kennedy has not granted any power of attorney with respect
to any of the Common Stock owned by him and no such power of attorney shall be
granted. Kennedy shall cooperate, assist and take all actions reasonable
requested of him, to effectuate the return of the Common Stock to the Company as
provided herein.

 

2.     ZGSI will assign ownership to Kennedy or his designee, in the form
attached as Exhibit A, ownership of USPN 9,816,071.

 

3.     ZGSI will assign ownership to Kennedy or his designee, in the form
attached as Exhibit B, ownership of Patent Application No. 15/729,038.

 

4.     ZGSI will assign ownership to Kennedy or his designee, in the form
attached as Exhibit C, ownership of Patent Application No. 14/244,084 and
International Patent Serial No. PCT/US 15/24045.

 

5.     Kennedy will provide ZGSI additional consideration pursuant to that
certain Royalty Agreement, of even date herewith, as set forth in Exhibit D.

 

 

SETTLEMENT AGREEMENT - 2

--------------------------------------------------------------------------------

 

 

6.     Kennedy waives past due royalties that he claims are owed pursuant to the
November 15, 2012 License and Royalty Agreement.

 

7.     Kennedy waives past due royalties that he claims are owed pursuant to the
March 12, 2015 Licensing and Royalty Agreement.

 

8.      Kennedy waives past due royalties that may be owed pursuant to the
November 15, 2015 Assignment and Royalty Agreement.

 

9.     The November 15, 2012 License and Royalty Agreement and all rights
thereto is hereby terminated in its entirety.

 

10.     The March 12, 2015 Licensing and Royalty Agreement and all rights there
is hereby terminated in its entirety.

 

11.     The November 15, 2015 Assignment and Royalty Agreement, and all rights
thereto, is hereby terminated in its entirety.

 

12.     The January 18, 2019 Notice of Breach of Material Provisions of the
Agreement and Intent to Terminate is hereby withdrawn.

 

13.     The January 29, 2019 ALS SOD Ligand Formula - Notice of Breach of
Material Provisions of the Agreement and Intent to Terminate is hereby
withdrawn.

 

14.     The January 30, 2019 Notice of Intent to Examine Records – “Space
Patent” is hereby withdrawn.

 

15.     The January 30, 2019 Notice of Intent to Examine Records – “ALS Patent”
is hereby withdrawn.

 

16.     The April 1, 2019 Confirmation of Termination of License and Royalty
Agreement and Reversion of Ownership to U.S. Patent No. 9,816,071 to its
Inventor, John Wayne Kennedy is hereby withdrawn.

 

17.     The April 2, 2019 Confirmation of Termination of License and Royalty
Agreement and Reversion of Ownership to U.S. Patent Application No. 14/244,084
to Its Inventor, John Wayne Kennedy is hereby withdrawn.

 

18.     The April 2, 2019 Notice of Intent to Examine Records – “BAM-FX Patent”
is hereby withdrawn.

 

 

SETTLEMENT AGREEMENT - 3

--------------------------------------------------------------------------------

 

 

 

B.

MUTUAL RELEASE

 

Kennedy, to the maximum extent allowable under law or in equity, on behalf of
himself and his heirs, executors and assigns, as the case may be, (collectively,
the “Releasing Kennedy Parties”) shall be deemed to have, and by operation of
law shall have, fully, finally and forever released, acquitted, relinquished and
discharged ZGSI, and ZGSI’s directors, officers, employees, affiliates, parents,
subsidiaries, predecessors, successors, agents, heirs, executors, trustees,
survivors and assigns, together with their respective past and present
directors, officers, employees, affiliates, parents, subsidiaries, predecessors,
successors, agents, heirs, executors, trustees, survivors and assigns of any and
all of them, (collectively, the “Released ZGSI Persons”) of and from any and all
claims, actions, rights of action, suits, debts, dues, costs and expenses of any
kind (including without limitation attorneys’ fees and expenses), sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, losses, damages,
judgments, awards, expenses, compensation, extensions, executions, demands,
liabilities or obligations whatsoever, matured or unmatured, liquidated or
unliquidated, absolute or contingent, known, suspected or unsuspected, which the
Releasing Kennedy Parties ever had or now has, whether in his own right or by
assignment, transfer or grant from any other person, thing or entity, upon or by
reason of any matter, cause or thing whatsoever from the beginning of time
through and including the date of execution of this Agreement (including,
without limitation, any claims, whether direct, derivative, representative or in
any other capacity, arising under federal, state, local, statutory or common
law, or any law, rule or regulation, including the law of any jurisdiction
outside the United States) (collectively, the “Released Kennedy Claims”).

 

ZGSI, to the maximum extent allowable under law or in equity, on behalf of
itself and its directors, officers, employees, affiliates, parents,
subsidiaries, predecessors, successors, heirs, executors, trustees, survivors
and assigns, (collectively, the “Releasing ZGSI Parties”) shall be deemed to
have, and by operation of law shall have, fully, finally and forever released,
acquitted, relinquished and discharged Kennedy and his heirs, executors, agents,
and assigns (collectively, the “Released Kennedy Persons”) of and from any and
all claims, actions, rights of action, suits, debts, dues, costs and expenses of
any kind (including without limitation attorneys’ fees and expenses), sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, losses, damages,
judgments, awards, expenses, compensation, extensions, executions, demands,
liabilities or obligations whatsoever, matured or unmatured, liquidated or
unliquidated, absolute or contingent, known, suspected or unsuspected, which the
Releasing ZGSI Parties ever had or now have, whether in their own right or by
assignment, transfer or grant from any other person, thing or entity, upon or by
reason of any matter, cause or thing whatsoever from the beginning of time
through and including the date of execution of this Agreement. Nothing in this
Release releases any claims against Kennedy asserted by a third party in a
derivative lawsuit purported to be brought on behalf of ZGSI (collectively, the
“Released ZGSI Claims”) relating in any way to Kennedy’s (a) employment with
ZGSI or any of the other Released ZGSI Persons, (b) compensation, (c) service as
a director of ZGSI, (d) other terms and conditions of employment, or (e)
separation from ZGSI.

 

 

C.

NO ADMISSION OF LIABILITY

 

The Parties mutually agree and understand that, by entering into this Agreement,
none of the Parties in any way admits, agrees or concedes any liability or
wrongdoing of any kind whatsoever and that this settlement is made as a
compromise and voluntary agreement in order to dispose of matters of contention
and possible contention by the Parties. All negotiations, proceedings,
agreements, documents and statements made in connection with this Agreement
shall not be deemed or construed to be evidence or an admission by any party of
any act, matter or proposition and shall not be used in any manner or for any
purpose in any action or proceeding.

 

 

SETTLEMENT AGREEMENT - 4

--------------------------------------------------------------------------------

 

 

 

D.

TERMINATION OF AGREEMENTS

 

Except for the BAM/FX Royalty Agreement between ZGSI and Kennedy, dated on or
about 12-11-2013, as amended on the Effective Date (“BAM/FX Royalty Agreement”),
the Parties agree that any prior agreements and understandings between them,
whether oral or written and of whatever nature, are hereby cancelled, terminated
and superseded by this Agreement and shall be of no further force or effect.
However, the Parties will remain obligated under the terms of this Agreement and
the BAM/FX Royalty Agreement.

 

 

E.

NONDISPARAGEMENT

 

The Parties each agree that neither of them will disparage the other or attempt
to damage, impair or expose to public ridicule the reputation, services or
goodwill of the other party. Each party's non-disparagement covenant is a
material inducement to the other party's entry into this Agreement. ZGSI agrees,
in response to outside inquiries from prospective employers, to provide only
Kennedy’s dates of employment and the last position held at ZGSI.

 

 

F.

DUTY TO COOPERATE

 

Kennedy agrees to cooperate with ZGSI and its attorneys in connection with any
litigation or other proceeding arising out of or relating to matters of which
Kennedy was involved prior to the termination of Kennedy's employment. Kennedy's
cooperation shall include, without limitation, providing assistance to ZGSI's
counsel, experts and consultants, and providing truthful testimony in pretrial
and trial or hearing proceedings. In the event that Kennedy's cooperation is
requested, ZGSI will seek to minimize interruptions to Kennedy's schedule to the
extent consistent with its interests in the matter

 

 

G.

CONFIDENTIAL INFORMATION

 

Kennedy understands and agrees that in the course of his work at ZGSI, Kennedy
has acquired confidential information, trade secrets, proprietary data and other
non-public information concerning the business, activities, operations, and
development of technologies and products of ZGSI, including ZGSI’s intellectual
property, trade secrets, discoveries, inventions, concepts, ideas, formulae,
processes, and methods (whether copyrightable, patentable, or otherwise),
business plans, methods of doing business, practices, procedures, customers,
potential customers and suppliers (the "Confidential Information"), any or all
of which Kennedy understands and agrees would be damaging to ZGSI if disclosed
to a competitor or made available to the public, or any other person or
corporation. Kennedy understands and agrees that the Confidential Information
has been provided to Kennedy in confidence, and that Kennedy will keep the
Confidential Information strictly and completely secret and confidential for all
time, both now and hereafter, and that Kennedy will not disclose it in any way,
directly or indirectly, use, sell, make profit from, or otherwise use for
Kennedy's benefit or for the benefit of any third party any of the Confidential
Information, except as required by compulsory process on notice to ZGSI.
Provided, however, that this Section G does not apply to the Confidential
Information with respect to USPN 9,816,071, Patent Application No. 15/729,038,
and Patent Application No. 14/244,084, and International Patent Serial No.
PCT/US 15/24045, ownership of which is being transferred to Kennedy pursuant to
this Agreement. See Paragraphs 2, 3, and 4 of Section A, supra. ZGSI will keep
the Confidential Information with respect to USPN 9,816,071, Patent Application
No. 15/729,038, Patent Application No. 14/244,084, and International Patent
Serial No. PCT/US 15/24045 strictly and completely secret and confidential for
all time, both now and hereafter, and that ZGSI will not disclose it in any way,
directly or indirectly, use, sell, make profit from, or otherwise use for ZGSI’s
benefit or for the benefit of any third party any of the Confidential
Information, except as required by compulsory process on notice to Kennedy.     

 

 

SETTLEMENT AGREEMENT - 5

--------------------------------------------------------------------------------

 

 

 

H.

ENTIRE AGREEMENT

 

This Settlement and all exhibits hereto which are incorporated herein constitute
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersede all prior or contemporaneous agreements, any
representations or communications, whether written or oral, between parties. The
terms of this Settlement may not be amended except by a writing executed by both
parties.

 

 

I.

CONSTRUCTION

 

The provisions of this Settlement shall be construed according to their fair
meaning and neither for nor against any party hereto irrespective of which party
caused such provisions, or the Settlement in its entirety, to be drafted.

 

 

J.

VENUE AND CHOICE OF LAW

 

This Settlement shall be governed by, construed, and enforced in accordance with
the laws of the state of Maryland. The Parties hereby submit to the exclusive
jurisdiction and venue of the courts in the state of Maryland for any dispute
arising out of this Settlement.

 

 

K.

EXECUTION IN COUNTERPARTS

 

This Settlement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement; provided, however,
that in proving this Settlement, it shall not be necessary to produce or account
for more than one counterpart hereof.

 

 

L.

EFFECTIVE DATE

 

This Settlement shall be effective upon execution below by all Parties, as well
as execution and exchange between the Parties of all Exhibits referenced herein.

 

 

 

 

M.

AGREEMENT BINDING ON SUCCESSORS

 

The provisions of this Settlement shall be binding on and shall inure to the
benefit of the Parties hereto, their heirs, assigns, and successors.

 

 

SETTLEMENT AGREEMENT - 6

--------------------------------------------------------------------------------

 

 

 

N.

CONFIDENTIALITY

 

Except as provided in this Agreement, or as may otherwise be required by law,
the Parties and their respective counsel agree to keep the existence of this
Agreement, the contents of this Agreement and all related negotiations,
confidential and not to distribute, disclose, describe, or characterize this
Agreement to any other person or entity except as necessary to disclose to the
Parties, tax advisors, financial consultants and attorneys, provided that any
such person with whom this Agreement is to be discussed is first informed of the
confidentiality provisions of this Agreement and agrees to be bound by them. In
the case of a subpoena, court order or other third party request seeking or
purporting to require access to the Agreement or information about its terms,
each of the Parties agrees to notify the other Parties promptly upon receipt of
the subpoena, court order or other request and promptly to provide the other
Parties a copy thereof, to use reasonable efforts to provide the other Parties a
reasonable opportunity to take action to prevent disclosure of this Agreement or
any information relating to this Agreement, and to otherwise cooperate in such
efforts by the other Parties.

 

O.

SEVERABILITY

 

Should one or more of the provisions contained in this Agreement for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be reformed to eliminate such invalid,
illegal or unenforceable provision in a manner which most closely approximates
the intent of the Parties with respect thereto.

 

P.

AMENDMENT

 

No variation, modifications or amendment of this Agreement shall be valid unless
done in writing and signed by or on behalf of all Parties to this Agreement.

 

Q.

AUTHORITY

 

Each of the Parties to this Agreement hereby represents and warrants that he,
she or it has the right, power and legal authority to execute and deliver this
Agreement and all exhibits thereto, and that this Agreement including all
exhibits constitutes a binding, valid and enforceable obligation of the Party so
representing and warranting. Each of the Parties to this Agreement and all
exhibits hereby further represents and warrants that no further action is
necessary to authorize him, her, or it to enter into this Agreement and all
exhibits thereto.

 

R.

WAIVER

 

Any waiver by any Party of any breach of any provision of this Agreement shall
not be construed as a waiver of any subsequent breach of the same or any other
provision of this Agreement. Failure by any Party to enforce any of the terms,
covenants or conditions of this Agreement for any length of time or from time to
time shall not be deemed to waive or decrease the rights of such Party to insist
thereafter upon strict performance by the other Parties.

 

 

SETTLEMENT AGREEMENT - 7

--------------------------------------------------------------------------------

 

 

S.

NO INDUCEMENT; CONSTRUCTION

 

Each of the Parties hereby states to the other Parties that except as expressly
set forth herein, no one has made any representations of any kind to induce them
to enter into this Agreement, and that it was entered into freely because they
believed it to be in their best interests. This Agreement shall be deemed
drafted by all Parties hereto and any ambiguity herein shall not be construed
against any Party solely by virtue of its participation in the drafting process.
Each of the Parties has had advice of counsel of its own choosing in connection
with this Agreement.

 

 

Dated this 29th day of April, 2019   Dated this 29th day of April, 2019        
    /s/ John Wayne Kennedy   By: /s/ Timothy Peach John Wayne Kennedy  

Authorized Representative for 

Zero Gravity Solutions, Inc.

 

SETTLEMENT AGREEMENT - 8

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Cells.Space, Inc.

 

 Assignment

 

--------------------------------------------------------------------------------

 

As the current owner of an invention or improvement entitled:

 

The Replication of Undifferentiated Cells in the Weightless Environment,

Uses Thereof and a Facility for Such Replication and the

Acceleration of the Evolution of Plants, USPN 9,816,071

 

 

WHEREAS, Cells.Space, Inc., having its principal office and place of business at
5001 Junius Street, Dallas, Texas, 75214, desires to obtain the entire right,
title and interest in, to and under the said invention, said patent, and the
said application in the United States of America and in any and all countries
foreign thereto;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Zero Gravity Solutions, Inc. (“ZGSI”) has
sold, assigned, transferred, and set over, and by these presents do hereby sell,
assign, transfer and set over, unto said Cells.Space, Inc., its successors,
legal representatives, and assigns, its entire right, title and interest in, to,
and under the said invention, said patent, and all divisional, renewal,
substitutional, and continuation applications thereof, and all Letters Patent of
the United States of America which may be granted thereof and all reissues and
extensions hereof, and all applications for Letters Patent which may be filed
for said invention in any country or countries foreign to the United States of
America, including all rights of priority, all rights to publish cautionary
notices reserving ownership of said inventions, all rights to register said
inventions in appropriate registries, and all Letters Patent which may be
granted for said invention in any country or countries foreign to the United
States of America, and all extensions, renewals, and reissues thereof, and I
hereby authorize and request the Commissioner of Patents and Trademarks of the
United States of America, whose duty it is to issue patents on applications as
aforesaid, to issue all Letters Patent for said invention to said Cells.Space,
Inc., its successors, legal representatives, and assigns, in accordance with the
terms of this instrument.

 

And ZGSI hereby covenants that it has full right to convey the entire interest
herein assigned, and that ZGSI has not executed, and will not execute, any
agreement in conflict herewith.

 

And ZGSI hereby further covenants and agrees that ZGSI will communicate to said
Cells.Space, Inc., its successors, legal representatives, and assigns, any fact
known to it respecting said inventions, and testify in any legal proceeding,
sign all lawful papers, execute all divisions, renewal, substitutional,
continuing and reissue applications, make all rightful declarations and/or oaths
and generally do everything possible to aid said Cells.Space, Inc., its
successors, legal representatives, and assigns, to obtain and enforce proper
patent protection for said invention in all countries.

 

IN TESTIMONY WHEREOF, ZGSI authorizes and affirms said assignment with the
signature(s) set forth below on the indicated date(s).

 

 

--------------------------------------------------------------------------------

 

 

ZERO GRAVITY SOLUTIONS, INC.

 

 

/s/ Timothy Peach_____________________

By: Timothy Peach

Its:   CEO and CFO

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Cells.Space, Inc.

 

 Assignment

 

--------------------------------------------------------------------------------

 

As the current owner of an invention or improvement entitled:

 

The Replication of Undifferentiated Cells in the Weightless Environment,

Uses Thereof and a Facility for Such Replication and the

Acceleration of the Evolution of Plants, Application No. 15/729,038

 

 

WHEREAS, Cells.Space, Inc., having its principal office and place of business at
5001 Junius Street, Dallas, Texas, 75214 desires to obtain the entire right,
title and interest in, to and under the said invention and the said application
in the United States of America and in any and all countries foreign thereto;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Zero Gravity Solutions, Inc. (“ZGSI”) has
sold, assigned, transferred, and set over, and by these presents do hereby sell,
assign, transfer and set over, unto said Cells.Space, Inc., its successors,
legal representatives, and assigns, its entire right, title and interest in, to,
and under the said invention, and the said application, and all divisional,
renewal, substitutional, and continuation applications thereof, and all Letters
Patent of the United States of America which may be granted thereof and all
reissues and extensions hereof, and all applications for Letters Patent which
may be filed for said invention in any country or countries foreign to the
United States of America, including all rights of priority, all rights to
publish cautionary notices reserving ownership of said inventions, all rights to
register said inventions in appropriate registries, and all Letters Patent which
may be granted for said invention in any country or countries foreign to the
United States of America, and all extensions, renewals, and reissues thereof,
and I hereby authorize and request the Commissioner of Patents and Trademarks of
the United States of America, whose duty it is to issue patents on applications
as aforesaid, to issue all Letters Patent for said invention to said
Cells.Space, Inc., its successors, legal representatives, and assigns, in
accordance with the terms of this instrument.

 

And ZGSI hereby covenants that it has full right to convey the entire interest
herein assigned, and that ZGSI has not executed, and will not execute, any
agreement in conflict herewith.

 

And ZGSI hereby further covenants and agrees that ZGSI will communicate to said
Cells.Space, Inc., its successors, legal representatives, and assigns, any fact
known to it respecting said inventions, and testify in any legal proceeding,
sign all lawful papers, execute all divisions, renewal, substitutional,
continuing and reissue applications, make all rightful declarations and/or oaths
and generally do everything possible to aid said Cells.Space, Inc., his
successors, legal representatives, and assigns, to obtain and enforce proper
patent protection for said invention in all countries.

 

IN TESTIMONY WHEREOF, ZGSI authorizes and affirms said assignment with the
signature(s) set forth below on the indicated date(s).

 

 

--------------------------------------------------------------------------------

 

 

ZERO GRAVITY SOLUTIONS, INC.

 

 

/s/ Timothy Peach_____________________

By: Timothy Peach

Its:   CEO and CFO

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Cells.Space, Inc.

 

 Assignment

 

--------------------------------------------------------------------------------

 

As the current owner of an invention or improvement entitled:

 

The Copper/Zinc Superoxide Dismutase (SOD) Formulation for the Treatment of
Traumas

Including Amyotrophic Lateral Sclerosis

Patent Application No. 14/244,084

 

 

WHEREAS, Cells.Space, Inc., having its principal office and place of business at
5001 Junius Street, Dallas, Texas, 75214, desires to obtain the entire right,
title and interest in, to and under the said invention and the said application
in the United States of America and in any and all countries foreign thereto;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Zero Gravity Solutions, Inc. (“ZGSI”) has
sold, assigned, transferred, and set over, and by these presents do hereby sell,
assign, transfer and set over, unto said Cells.Space, Inc., its successors,
legal representatives, and assigns, its entire right, title and interest in, to,
and under the said invention, and the said application, and all divisional,
renewal, substitutional, and continuation applications thereof, and all Letters
Patent of the United States of America which may be granted thereof and all
reissues and extensions hereof, and all applications for Letters Patent which
may be filed for said invention in any country or countries foreign to the
United States of America, including all rights of priority, all rights to
publish cautionary notices reserving ownership of said invention, all rights to
register said inventions in appropriate registries, and all Letters Patent which
may be granted for said invention in any country or countries foreign to the
United States of America, and all extensions, renewals, and reissues thereof,
and I hereby authorize and request the Commissioner of Patents and Trademarks of
the United States of America, whose duty it is to issue patents on applications
as aforesaid, to issue all Letters Patent for said invention to said
Cells.Space, Inc., its successors, legal representatives, and assigns, in
accordance with the terms of this instrument.

 

And ZGSI hereby covenants that it has full right to convey the entire interest
herein assigned, and that ZGSI has not executed, and will not execute, any
agreement in conflict herewith.

 

And ZGSI hereby further covenants and agrees that ZGSI will communicate to said
Cells.Space, Inc., its successors, legal representatives, and assigns, any fact
known to it respecting said inventions, and testify in any legal proceeding,
sign all lawful papers, execute all divisions, renewal, substitutional,
continuing and reissue applications, make all rightful declarations and/or oaths
and generally do everything possible to aid said Cells.Space, Inc., its
successors, legal representatives, and assigns, to obtain and enforce proper
patent protection for said invention in all countries.

 

IN TESTIMONY WHEREOF, ZGSI authorizes and affirms said assignment with the
signature(s) set forth below on the indicated date(s).

 

 

--------------------------------------------------------------------------------

 

 

ZERO GRAVITY SOLUTIONS, INC.

 

 

/s/ Timothy Peach_____________________

By: Timothy Peach

Its:   CEO and CFO

 

 